DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/06/20, 1/12/21 and 1/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 8, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doubina et al. (US PGPub 2015/0299886, hereinafter referred to as “Doubina”, IDS reference).
Doubina discloses the semiconductor system and apparatus as claimed.  See figures 1A-12, and corresponding text, where Doubina teaches, pertaining to claim 2, an electroplating system comprising: 
a bath reservoir containing an electrolyte solution (figure 3, (315); {0094-0095]);
 a holding device configured to hold a wafer submerged in the electrolyte solution, the wafer comprising features covered by a cobalt layer (figure 3; [0094-0095]); 
an anode disposed opposite to the wafer and submerged in the electrolyte solution (figure 3; [0094-0095]); and 
a power supply configured to apply a direct current between the holding device and the anode, and to generate a combination of forward and reverse pulses, the combination of forward and reverse pulses comprising a high convection forward pulse, followed by a high convection reverse pulse, and followed by a low convection reverse pulse (figure 3; [0094-0095])
Doubina teaches, pertaining to claim 4, wherein the power supply causes the direct current to deposit a copper layer on the cobalt layer of the wafer (figure 3; [0094-0095]). 
Doubina teaches, pertaining to claim 8, wherein the electrolyte solution comprises an alkaline complexed-copper electrolyte solution (figure 3; [0061-0062]). 
pertaining to claim 9, an apparatus comprising: 
a power supply configured to apply a direct current between a wafer and an anode submerged in an electrolyte solution (figure 3; [0094-0095]); and 
a controller coupled to the power supply, the controller configured to control the power supply to generate a combination of forward and reverse pulses to the wafer, the combination of forward and reverse pulses comprising a high convection forward pulse, followed by a high convection reverse pulse, and followed by a low convection reverse pulse (figure 3; [0094-0095]). 
Doubina teaches, pertaining to claim 11, wherein the power supply causes the direct current to deposit a copper layer on a cobalt layer of the wafer (figure 3; [0094-0095]). 
Doubina teaches, pertaining to claim 15, wherein the electrolyte solution comprises an alkaline complexed-copper electrolyte solution (figure 3; [0061-0062]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7,10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubina et al. (US PGPub 2015/0299886, hereinafter referred to as “Doubina”) as applied to claims 2 and 9 above, and further in view of Dubin et al. (US PGPub 2009/0250352, hereinafter referred to as “Dubin”, IDS reference).
Doubina discloses the semiconductor system and apparatus substantially as claimed.  See the rejection above.
However, Doubina fails to show, pertaining to claim 3, wherein the high convection forward pulse and the high convection reverse pulse each includes a convection of at least 150 rpm, the low convection reverse pulse includes a convection of at most 20 rpm. 
Dubin teaches, pertaining to claim 3, a similar electroplating process that includes forward and reverse pulses, where the rpm is about 150 rpm to about 300 rpm (figure 1; [0024-0025]).  In addition, Dubin provides the advantages of providing more uniform electrical layers [0007].


Doubina fails to show, pertaining to claim 5, wherein the high convection forward pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, and no direct current for at least 200 ms following the forward direct current. 

Doubina teaches, pertaining to claim 5, a high convention forward pulses with forward direct current (figure 3; [0095-0096]).  In addition, Doubina provides the advantages of forming metal and seed layers, respectively, that are substantially free of voids or defects ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the high convection forward pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, and no direct current for at least 200 ms following the forward direct current, in the method of Doubina, according to the teachings of Doubina, based on routine experimentation MPEP 2144.05 II, with the motivation of advantages of  forming metal and seed layers, respectively, that are substantially free of voids or defects.

Doubina fails to show, pertaining to claim 6, wherein the high convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current. 

Doubina teaches, pertaining to claim 6, wherein the high convection reverse pulse comprises a forward direct, current, a reverse direct current following the forward direct current, and no direct current (figure 3; [0095-0096]).  In addition, Doubina provides the advantages of forming metal and seed layers, respectively, that are substantially free of voids or defects ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the high convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current, in the method of Doubina, according to the teachings of Doubina, based on routine experimentation MPEP 2144.05 II, with the motivation of advantages of forming metal and seed layers, respectively, that are substantially free of voids or defects.

pertaining to claim 7, wherein the low convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current.
Doubina teaches, pertaining to claim 7, a convention forward pulses with forward current (figure 3; [0095-0096]).  In addition, Doubina provides the advantages of forming metal and seed layers, respectively, that are substantially free of voids or defects ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the low convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current, in the method of Doubina, according to the teachings of Doubina, based on routine experimentation MPEP 2144.05 II, with the motivation of advantages of  forming metal and seed layers, respectively, that are substantially free of voids or defects.

Doubina fails to show, pertaining to claim 10, wherein the high convection forward pulse and the high convection reverse pulse each includes a convection of at least 150 rpm, the low convection reverse pulse includes a convection of at most 20 rpm. 
pertaining to claim 10, a similar electroplating process that includes forward and reverse pulses, where the rpm is about 150 rpm to about 300 rpm (figure 1; [0024-0025]).  In addition, Dubin provides the advantages of providing more uniform electrical layers [0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the high convection forward pulse and the high convection reverse pulse each includes a convection of at least 150 rpm, the low convection reverse pulse includes a convection of at most 20 rpm, in the method of Doubina, according to the teachings of Dubin, with the motivation of providing more uniform electrical layers. 

Doubina fails to show, pertaining to claim 12, wherein the high convection forward pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, and no direct current for at least 200 ms following the forward direct current. 

Doubina teaches, pertaining to claim 12, a high convention forward pulses with forward current (figure 3; [0095-0096]).  In addition, Doubina provides the advantages of forming metal and seed layers, respectively, that are substantially free of voids or defects ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the high convection forward pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at routine experimentation MPEP 2144.05 II, with the motivation of advantages of  forming metal and seed layers, respectively, that are substantially free of voids or defects.

Doubina fails to show, pertaining to claim 13, wherein the high convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current. 

Dubin teaches, pertaining to claim 13, a similar electroplating process that includes forward and reverse pulses, where the rpm is about 150 rpm to about 300 rpm (figure 1; [0024-0025]).  In addition, Dubin provides the advantages of providing more uniform electrical layers [0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the high convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current, in the method of Doubina, according to the teachings of Dubin, with the motivation of providing more uniform electrical layers. 

pertaining to claim 14, wherein the low convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current. 

Dubin teaches, pertaining to claim 14, a similar electroplating process that includes forward and reverse pulses, where the rpm is about 150 rpm to about 300 rpm (figure 1; [0024-0025]).  In addition, Dubin provides the advantages of providing more uniform electrical layers [0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the low convection reverse pulse comprises a forward direct current with an intensity of at least 0.85 mA/cm.sup.2 for at least 100 ms, a reverse direct current with an intensity of at least -0.85 mA/cm.sup.2 for at least 10 ms following the forward direct current, and no direct current for at least 200 ms following the reverse direct current, in the method of Doubina, according to the teachings of Dubin, with the motivation of providing more uniform electrical layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 13, 2021